Citation Nr: 1545864	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include skin cancer and actinic keratosis, as due to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depressive disorder, anxiety disorder, insomnia, and substance induced mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1963 to July 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In June 2014, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on Virtual VA.

In February 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the AOJ's compliance with the February 2015 Board Remand are included in both the Duties to Notify and Assist and Remand sections below.

The issue of service connection for an acquired psychiatric disability, other than PTSD to include depressive disorder, anxiety disorder, insomnia, and substance induced mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to, or during the course of this appeal, currently diagnosed skin cancer.

2.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to an herbicide agent.

3.  Actinic keratosis is not a disability presumptively associated with herbicide exposure.

4.  The Veteran's actinic keratosis is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include skin cancer and actinic keratosis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in March 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection for a skin disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The March 2011 letter also included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination in May 2015, and the Veteran's statements.  

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim for service connection for a skin disability in May 2015 pursuant to the February 2015 Board Remand.  38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall, 11 Vet. App. at 268.  The Board finds that the May 2015 VA examination is adequate with regard to the claim for service connection for a skin disability.  The opinions rendered in the May 2015 VA examination pertaining to a skin disability, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a skin disability, to include as due to herbicide exposure, has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection for a Skin Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Actinic keratosis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Skin cancer (as a malignant tumor) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as skin cancer (a malignant tumor), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be presumed service connected if the certain requirements are satisfied, subject to rebuttal.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307(a), (d), 3.309(e).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he has skin cancer as a result of his military service, to include as a result of herbicide exposure coincident with such service.  In this regard, the issue on appeal encompasses all skin conditions in addition to skin cancer and actinic keratosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board first finds that service personnel records, particularly the DD Form 214 indicating receipt of the Combat Infantryman Badge, reflect that the Veteran served in Vietnam as a combat veteran.  As such, exposure to herbicides during service in the Republic of Vietnam is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In this case, the Veteran does not assert, nor does the evidence suggest, that the skin disability had onset in service.  The service treatment records are negative for any complaints, treatment, or diagnoses referable to a skin disability.  The Veteran explicitly denied having or having had skin diseases at the time of the July 1966 service separation examination.  The service separation examiner in July 1966 assessed the skin to be clinically normal. 

The Board next finds that the Veteran does not have a current diagnosis of skin cancer.  During the June 2014 Board Videoconference hearing, the Veteran testified that he had skin cancer four years ago and was given liquid nitrogen and Minoxidil cream to remove the cancer.  See Hearing Transcript at 5.  However, VA treatment records are absent for any complaints or diagnosis of skin cancer.  In the May 2015 VA examination report, the VA examiner indicated that the Veteran's records are silent to any diagnosis, treatment, or residuals of skin cancer, and opined that Veteran does not have skin cancer or skin cancer residuals.  Instead, the VA examiner diagnosed actinic keratosis of the right ear and scalp.

Actinic keratosis is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 
77 Fed.Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in-service.  Id.  Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the remaining theory of entitlement is direct service connection under 38 C.F.R. § 3.303(d).  As stated, the current disability (actinic keratosis) and in-service incurrence event, to include herbicide exposure, are established.  The Board turns to whether a nexus exists between the two.  Shedden, 381 F.3d at 1167.

The Board finds that the weight of the competent evidence demonstrates that the current actinic keratosis is not related to service.  Pursuant to the February 2015 Board Remand, the Veteran was afforded a VA examination in May 2015.  The VA examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  While the VA examiner did not explicitly state that the actinic keratosis is not related to the herbicide exposure in service, the VA examiner did point to a more likely etiology.  The VA examiner explained that the Veteran's skin condition of the right ear and scalp is actinic keratosis, which is not a skin cancer, and that actinic keratosis is typically found in sun exposed regions of the skin due to UV light damage, which is consistent with Veteran's current skin condition.  The VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the VA examiner's medical opinion regarding the etiology of the Veteran's actinic keratosis substantial probative weight.

Regarding the Veteran's contention as to a diagnosis of skin cancer, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  While, as a lay person, the Veteran may be competent to relate some symptoms that may be associated with skin cancer, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex cancers.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau, 492 F.3d at 1377 , n.4 (stating that lay persons are not competent to diagnose cancer).

Although the Veteran has also at least implicitly asserted that the current skin disability (actinic keratosis) is causally related to the exposure to herbicides in service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of actinic keratosis.  The mechanism by which herbicides might cause actinic keratosis decades after herbicide exposure is not inherently one observable by the five senses.  The Veteran's general statements regarding the relationship of the actinic keratosis to herbicide exposure provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the Veteran could offer a competent nexus evidence between actinic keratosis and in-service herbicide exposure.  

In short, the Veteran offers a general, conclusory assertion that the actinic keratosis is related to in-service herbicide exposure without a foundation in either competent lay or competent medical evidence.  The Board affords these statements no probative value.  As such, the Board finds the competent opinion evidence of record from the May 2015 VA examiner, which is consistent with the accurate factual finding and assumption of history of a post-service UV light damage of the skin and diagnosis of actinic keratosis, to be more probative than the Veteran's more recent and general contentions as to etiology of symptoms that he claims are skin cancer.  

Based on the evidence of record, the weight of the evidence is against a finding of skin cancer at any point during the claim period, including prior to the filing of the claim for service connection, and the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current actinic keratosis and active duty service, including herbicide exposure.  In addition, a nexus between herbicide exposure and actinic keratosis is not presumed as a matter of law.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a skin disability, to include skin cancer and actinic keratosis, on a direct and presumptive theory of service connection due to exposure to herbicides, and the appeal must be denied.  There is no other alternative theory of entitlement for service connection for a skin disability reasonably raised by the record.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disability, to include skin cancer and actinic keratosis, is denied.


REMAND

Service Connection for an Acquired Psychiatric Disability Other Than PTSD

A Board remand confers upon an appellant the right to compliance with that order.  Stegall at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In this regard, in the February 2015 Remand, the Board requested that the VA examiner provide an opinion regarding whether the diagnosed acquired psychiatric disability, including, but not limited to, depressive disorder, anxiety, and substance-induced mood disorder, had onset in service or is otherwise caused by or related to active service, including during the Vietnam War as a combat veteran.  

In May 2015, the Veteran underwent a VA psychiatric examination; however, while the VA examiner opined as to the etiology of the substance-induced mood disorder, he did not provide an opinion as to the etiology of the current depressive disorder, anxiety disorder, and insomnia.  An August 2011 VA treatment record revealed a Problem List, including anxiety state and depressive disorder.  A May 2012 VA treatment records indicated Axis I diagnoses of anxiety disorder and insomnia.  There is no other competent medical opinion of record addressing the etiology of the Veteran's depressive disorder, anxiety disorder, and insomnia.  For this reason, the Board finds that another remand for an addendum medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disability (other than PTSD), to include depressive disorder, anxiety disorder, and insomnia.

Accordingly, the issue of service connection for an acquired psychiatric disability, other than PTSD, is REMANDED for the following actions:

1. If possible, request that the VA psychologist who conducted the May 2015 VA examination review the electronic file and provide an addendum medical opinion.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the May 2015 VA examiner is not available, obtain the requested opinion from another VA mental health professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For the diagnoses other than PTSD, including, but not limited to, depressive disorder, anxiety disorder, and insomnia, the VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability, including, but not limited to, depressive disorder, anxiety disorder, and insomnia, had its onset in service?

b) Is it as likely as not (50 percent probability or greater) that the diagnosed acquired psychiatric disability, including, but not limited to, depressive disorder, anxiety disorder, and insomnia, is otherwise caused by, or related to, active service, including during the Vietnam War as a combat veteran?

In rendering the requested opinions in paragraphs a) and b), the VA examiner should assume, as fact, that the Veteran is a combat veteran and has been currently diagnosed with depressive disorder, anxiety disorder, and insomnia.  In this regard, the VA examiner should provide an etiology opinion regarding all diagnosed acquired psychiatric disabilities, to include, but not limited to, depressive disorder, anxiety disorder, and insomnia.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue of service connection for an acquired psychiatric disability (other than PTSD) in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


